     Case 2:17-cr-00241-JCZ-JVM Document 193 Filed 07/02/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                       *             CRIMINAL DOCKET

VERSUS                                         *              NUMBER: 17-241

IRVIN MAYFIELD                                 *              SECTION: “A”
RONALD MARKHAM

          DEFENDANT’S MOTION TO TRAVEL FOR EMPLOYMENT

      Defendants Irvin Mayfield and Ronald Markham, through undersigned counsel,

respectfully move this Honorable Court for permission to travel for employment purposes.

A memorandum in support of defendants’ motion is attached hereto.

             Respectfully submitted this 2nd day of July, 2019.


CLAUDE J. KELLY                                SARA A. JOHNSON
Federal Public Defender                        Attorney at Law

/s/ Claude J. Kelly                            /s/ Sara A. Johnson
CLAUDE J. KELLY                                SARA A. JOHNSON
Federal Public Defender                        700 Camp Street
500 Poydras Street, Room 318                   New Orleans, Louisiana 70130
Hale Boggs Federal Building,                   Telephone No. (504) 528-9500
New Orleans, Louisiana 70130
Telephone: (504) 589-7930
      Case 2:17-cr-00241-JCZ-JVM Document 193 Filed 07/02/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

to the following: Dall Kammer, Assistant United States Attorney. I further certify that I

mailed the foregoing document and the notice of electronic filing by first-class mail to the

following non-CM/ECF participants: n/a




                                   /s/Claude J. Kelly
                                   CLAUDE J. KELLY
                                   Federal Public Defender
